                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 XYNERGY HEALTHCARE CAPITAL II LLC,

             Plaintiff,

                  v.
                                                        CIVIL NO.: 18-1208 (MEL)
 MUNICIPALITY OF SAN JUAN, et al.

             Defendants.


                                     OPINION AND ORDER

        Xynergy Healthcare Capital II LLC (“Xynergy”) filed an amended complaint against

GEODATAPR International, Inc. (“Geodata”) and the Municipality of San Juan (“the

Municipality”) on August 26, 2018. ECF No. 20. The court granted leave to amend the complaint

on March 1, 2019. ECF No. 100. Geodata answered the complaint and filed a counterclaim on

March 25, 2019, seeking declaratory judgment, injunctive relief, and damages for contractual

deceit and breach of fiduciary duties due to Xynergy’s alleged failed to comply with 14 L.P.R.A.

§ 3801, 7 L.P.R.A. § 1073 and 7 L.P.R.A. § 3087. ECF No. 105. Geodata also seeks damages for

breach of contract. Id. Pending before the court is Xynergy’s motion to dismiss Geodata’s

counterclaim pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). ECF No.

121. Geodata has filed a response in opposition. ECF No. 124.

   I.      MOTION TO DISMISS STANDARD UNDER RULE 12(B)(6)

        When considering a motion to dismiss under Rule 12(b)(6), the court must limit its focus

to the allegations of the counterclaim. Litton Indus., Inc. v. Colón, 587 F.2d 70, 74 (1st Cir. 1978).

Specifically, the inquiry should be “whether a liberal reading of [the counterclaim] can reasonably

admit of a claim . . . .” Id. An evaluation of a motion to dismiss under Rule 12(b)(6) requires the
court to “accept as true ‘all well-pleaded factual averments and indulg[e] all reasonable inferences

in the [counterclaimant’s] favor.’” Doyle v. Hasbro, Inc., 103 F.3d 186, 190 (1st Cir. 1996)

(quoting Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996)). Dismissal under Rule 12(b)(6) is

appropriate only if the facts alleged, taken as true, do not warrant recovery. Aulson, 83 F.3d at 3.

In order to survive a motion to dismiss, the counterclaimant must “set forth factual allegations,

either direct or inferential, respecting each material element necessary to sustain recovery under

some actionable legal theory.” Gooley v. Mobil Oil Corp., 851 F.2d 513, 515 (1st Cir. 1988).

Although all inferences must be made in the counterclaimant’s favor, the court need not accept

“bald assertions, unsupportable conclusions, periphrastic circumlocutions, and the like.” Aulson,

83 F.3d at 3.

          The Supreme Court held in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) that in order

to survive a motion to dismiss under Rule 12(b)(6), a counterclaim must allege “a plausible

entitlement to relief.” Rodríguez-Ortiz v. Margo Caribe, Inc., 490 F.3d 92, 95 (1st Cir. 2007)

(quoting Twombly, 550 U.S. at 559). “While Twombly does not require heightened fact pleading

of specifics, it does require enough facts to ‘nudge [counterclaimants’] claims across the line from

conceivable to plausible.’ Accordingly, in order to avoid dismissal, the [counterclaimant] must

provide the grounds upon which his claim rests through factual allegations sufficient ‘to raise a

right to relief above the speculative level.’” Torres v. Bella Vista Hosp., Inc., 523 F. Supp. 2d 123,

133 (D.P.R. 2007) (quoting Twombly, 550 U.S. at 555, 570) (citation omitted). Although

Twombly was decided in the antitrust context, the Supreme Court has held that the standard

expounded in that decision applies to “all civil actions.” Ashcroft v. Iqbal, 556 U.S. 662, 684

(2009).




                                                  2
   II.      LEGAL ANALYSIS

         Xynergy raises four arguments as to why the motion to dismiss should be granted. First, it

argues that Geodata’s claim of contractual deceit (known as “dolo” under Puerto Rico law) is time-

barred. Second, it argues that it was not required to obtain a certificate of authorization to do

business in Puerto Rico under 14 L.P.R.A. § 3801. Third, it argues that the requirements of 7

L.P.R.A. § 1073 and 7 L.P.R.A. § 3087 are not applicable to its contract with Geodata.

         Under Puerto Rico law, “[a] contract is voidable where a party is the victim of . . . deceit

when contracting.” In re J. Gus Lallande, Inc., 167 B.R. 742, 745 (Bankr. D.P.R. 1994). The

statute of limitations for bringing an action to nullify a contract is four years. 31 L.P.R.A. § 3512.

In cases of deceit (“dolo”), this term commences to run from the date of the consummation of the

contract. Id. According to the counterclaim, Geodata entered into a contract with Xynergy on

February 25, 2014. ECF No. 105, at 19. However, Geodata’s original counterclaim was not filed

until August 7, 2018. ECF No. 14. Therefore, Geodata’s claim of contractual deceit (“dolo”) is

time-barred.

         Geodata argues in its response that it is not raising a claim of contractual deceit, but rather

a claim that the contract is “nonexistent” or “wholly void.” In re J. Gus Lallande, Inc., 167 B.R.

742, 745 (Bankr. D.P.R. 1994). This is important because “[u]nlike voidable contracts, void

contracts may not be ratified or validated by a lapse of time.” Id. However, in its counterclaim,

Geodata provides an extensive summary of the law on contractual deceit. Specifically, it states

that under Puerto Rico contract law, “fraud which affects a contracting party is commonly referred

to as ‘dolo’ or deceit.” ECF No. 105, at 25. It explains that “there is deceit when by words or

insidious machinations on the part of the contracting parties the other is induced to execute a




                                                   3
contract which without them he would not have made.” Id. Finally, it argues that its contract with

Xynergy “is null and void because its consent was procured through deceit or ‘dolo.’” Id.

       Geodata does describe its contract with Xynergy as “null ab initio,” raising the specter of

an argument that the contract is nonexistent or wholly void. Id. at 26. However, in the same

sentence, Geodata states that Xynergy made “false representations . . . to induce [it] to enter into

[the] agreement,” which is a clear reference to contractual deceit. Id. Thus, even a liberal reading

of the counterclaim leads to the conclusion that Geodata is raising a time-barred claim of

contractual deceit.

       Even if this claim had been filed in a timely manner, it still could not hold water. Geodata

argues that Xynergy deceived it due to Xynergy’s alleged failure to comply with 14 L.P.R.A. §

3801. This law requires foreign corporations to obtain a certificate of authorization from the

Department of State before doing business in Puerto Rico. Any foreign corporation that has been

doing business in Puerto Rico without the required authorization may not bring suit in Puerto

Rico’s courts. 14 L.P.R.A. § 3803. However, the General Corporations Law provides a list of

activities which do not constitute doing business in Puerto Rico. 14 L.P.R.A. § 3805(a). These

activities include creating or acquiring debts, mortgages, or real property securities. Id.

       The contract between Xynergy and Geodata was for the sale of accounts receivable. ECF

No. 105, at 19. Xynergy argues that its purchase of accounts receivable from Geodata did not

constitute doing business in Puerto Rico because it was “acquiring the debts owed to Geodata by

its clients.” ECF No. 121, at 14. Regardless of whether purchasing accounts receivable is

considered acquiring a debt under 14 L.P.R.A. § 3805(a), “[t]he fact that a foreign corporation

ha[s] failed to obtain an authorization to do business in the Commonwealth shall not impair the

validity of any contract or action of the foreign corporation nor impede it from defending itself in



                                                  4
any proceeding in the Commonwealth.” 14 L.P.R.A. § 3803. Thus, even if Xynergy was required

to obtain authorization to purchase accounts receivable, Geodata still could not base an action to

nullify its contract with Xynergy on Xynergy’s failure to do so.

       Geodata fares no better by grounding its claim for deceit (“dolo”) in 7 L.P.R.A. § 1073.

This statute provides that no person may engage in the financial intermediation business without

first obtaining a license issued by the Commissioner of Financial Institutions of Puerto Rico. The

financial intermediation business is defined as “[o]ffering services or engaging in financial

planning, consulting or advisory activities, granting of loans, loan and financing brokerage

activities other than mortgage loans on residential real estate.” 7 L.P.R.A. § 1071.

       Geodata argues that its contract with Xynergy was in fact a loan and therefore falls within

the scope of this definition. Courts consider a common set of elements in determining whether a

particular transaction constitutes a sale or a loan. In re Burm, 554 B.R. 5, 17 (Bankr. D. Mass.

2016). These factors include 1) whether the transaction is non-recourse, 2) whether the seller’s

creditors are notified that payments are to be made to the buyer of the accounts and/or whether the

buyer takes responsibility for account collection, and 3) the intent of the parties. Id.

       In the case at bar, a reasonable reading of the counterclaim’s allegations within the context

of these factors leads to a determination that the contract between Geodata and Xynergy was for

the sale of accounts receivable. First, the parties clearly intended the contract to be for the sale of

accounts receivable. The contract states that Geodata “shall treat transfers to [Xynergy] of

Purchased Accounts hereunder as a sale for all purposes.” ECF No. 1-5, at 10. It describes

Geodata and Xynergy’s “mutual intent . . . that the purchase of any Purchased Account is, as

intended by the parties to be a true sale.” Id. at 12. And it emphasizes that the parties “hereunder

exclusively and solely engage in the purchase and sale of Accounts, and that none of these



                                                  5
transactions constitute a lending arrangement or a loan.” Id. at 16. Second, the contract states that

Geodata “shall take all necessary and appropriate steps, including the sending of a notice to Third

Party Obligors of Non-Governmental Accounts . . . to assure that all proceeds paid with respect to

all Non-Governmental Accounts . . . be sent exclusively to the Purchaser Lockbox.” 1 Id. at 4.

Thus, per the terms of the contract, Geodata was to instruct the Municipality to send payments

directly to Xynergy. Third, Geodata has not cited to any specific part of the contract indicating

that it was non-recourse. For example, Geodata does not argue that it had to warrant the

creditworthiness of the account debtors, that Xynergy held a reserve from the purchase price to

protect it against nonpaying accounts, or that Geodata was required to repurchase delinquent

accounts. See In re Siskey Hauling Co., Inc., 456 B.R. 597, 607 (Bankr. N.D. Ga. 2011) (citing

Major’s Furniture Mart, Inc. v. Castle Credit Corp., Inc., 602 F.2d 538, 544–45 (3d Cir.1979)).

           Lastly, the Commissioner of Financial Institutions may issue a license to operate an

international financial institution to an applicant. 7 L.P.R.A. § 3087. Upon receipt of a license,

an international financial institution may engage in a list of twenty-two transactions described in

7 L.P.R.A. § 3091. Geodata does not specify which of these twenty-two transactions Xynergy

engaged in without a license.

    III.      CONCLUSION

           For the foregoing reasons, Xynergy’s motion to dismiss Geodata’s counterclaim pursuant

to Rule 12(b)(6) is GRANTED IN PART and DENIED IN PART. Geodata’s claim for deceit

(“dolo”) is DISMISSED WITH PREJUDICE. Xynergy’s motion to dismiss Geodata’s claims for

declaratory judgment, injunctive relief, and breach of fiduciary duties is also GRANTED because




1
 The contract also has a clause instructing Geodata to send a notice to Third Party Obligors of Governmental
Accounts. ECF No. 1-5, at 4.

                                                     6
they rely on the same faulty arguments as Geodata’s claim for deceit (“dolo”). 2 These claims are

hereby DISMISSED WITH PREJUDICE. However, Xynergy’s motion to dismiss Geodata’s

claim for breach of contract is DENIED due to Xynergy’s failure to raise any arguments in support

of its request.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 18th day of September, 2019.

                                                                s/Marcos E. López
                                                                U.S. Magistrate Judge




2
  Even if Geodata’s claim for breach of fiduciary duties did not rely on faulty arguments, the contract between Geodata
and Xynergy states that Geodata “acknowledges that there is no, and it will not seek or attempt to establish any,
fiduciary relationship between [Xynergy] and [Geodata] and [Geodata] waives any right to assert, now or in the future,
the existence or creation of any fiduciary relationship between [Xynergy] and [Geodata] in any action or proceeding.”
ECF No. 1-5, at 11.

                                                          7
